NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                      CHASE RENEII SMITH, Appellant.

                              No. 1 CA-CR 14-0760
                               FILED 7-28-2015


              Appeal from the Superior Court in Yuma County
                         No. S1400CR201300119
                  The Honorable David M. Haws, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Terri L. Capozzi
By Terri L. Capozzi
Counsel for Appellant
                             STATE v. SMITH
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Donn Kessler joined.


W I N T H R O P, Presiding Judge:

¶1              Chase Reneii Smith (“Appellant”) appeals the trial court’s
finding that he violated conditions of his probation and the subsequent
prison sentence. Appellant’s counsel has filed a brief in accordance with
Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967);
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that she has
reviewed the record and found no potential issues to raise on direct appeal.
Accordingly, we review the record for fundamental, reversible error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). This court
allowed Appellant to file a supplemental brief in propria persona, but
Appellant has not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible error, we
affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3            On February 5, 2013, a grand jury issued an indictment,
charging Appellant with one count of fraudulent use of a credit card, a class
six felony. Pursuant to a plea agreement, Appellant pled guilty as charged
and the State did not allege prior convictions for sentencing enhancement.
On September 11, 2013, the trial court suspended sentencing, placed
Appellant on thirty-six months’ probation, and ordered that Appellant
serve 180 days in jail as a condition of his probation. That same day,


1      We cite the current version of the applicable statutes because no
revisions material to this decision have occurred since the date of the
offense.

2      We view the facts in the light most favorable to sustaining the trial
court’s determination and resolve all reasonable inferences against
Appellant. See State v. Kiper, 181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                       2
                             STATE v. SMITH
                            Decision of the Court

Appellant signed the “Uniform Conditions of Supervised Probation,”
acknowledging the specific terms of his probation.

¶4             On January 3, 2014, Adult Probation Officer (“APO”) Sevier
filed a petition to revoke Appellant’s probation, alleging Appellant violated
Condition One of his probation. Condition One required Appellant to
“maintain a crime-free lifestyle by obeying all laws, and not engaging or
participating in any criminal activity.” APO Sevier alleged Appellant
violated his probation by committing theft (two counts), theft of a credit
card, and fraudulent use of a credit card.

¶5             At the probation violation hearing, Detective Fell of the Yuma
Police Department testified that Appellant stole several thousand dollars
from his former domestic partner by using her debit card to withdraw cash
from her bank account using a number of ATMs. The victim told police
officers that she never received the debit card and PIN sent by her bank
shortly before the transactions, and she did not authorize the ATM
withdrawals. Appellant admitted to Detective Fell he withdrew money
from the victim’s account, but claimed he received the victim’s permission
to do so. Detective Fell testified the allegedly fraudulent withdrawals
differed from the normal account activity.

¶6          Appellant did not testify at the hearing. The trial court found
Appellant had violated Condition One of his probation.

¶7           On October 1, 2014, the trial court revoked Appellant’s
probation and sentenced him to a partially aggravated (maximum) prison
term of 1.5 years, with credit for 452 days of presentence incarceration.
Appellant timely appealed.

                                 ANALYSIS

¶8            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at the violation of probation
hearing was substantial and supports the court’s decision to revoke
Appellant’s probation, and the sentence imposed was within the statutory
limits. Appellant was represented by counsel at all stages of the
proceedings and given the opportunity to speak at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶9           After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.


                                       3
                             STATE v. SMITH
                            Decision of the Court

Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶10           The revocation of Appellant’s probation and Appellant’s
sentence are affirmed.




                                    :RT




                                       4